﻿Uruguay believes in the United Nations, has faith in the
United Nations, will support the Organization and will
continue to contribute to it, as it has been doing since it
became one of its founding Members. It is comforting
to note that, at this time of crisis for the Organization,
virtually all the participants in this debate have
expressed this same sentiment.
Some six decades ago, the United Nations was
created to promote and regulate multilateral
cooperation, by which the international community
agreed to address and resolve common problems. The
structure of the Organization, the functioning of its
organs, and the rights and obligations of its Members,
as formulated in the San Francisco Charter, all
reflected the international political reality of that time.
But, over the course of more than half a century,
there have been profound changes in the structure of
international society. Its actors have multiplied and
become more diverse and there have been new and
more dangerous manifestations of violence. New
threats to peace that were not foreseen by the drafters
of the Charter occur with increasing frequency. At the
same time, there has been an intensification of certain
growing trends that seriously affect the well-being of
humanity, such as the degradation of the environment,
18

the depletion of natural resources, epidemics and the
contrast between consumer societies and societies that
live in extreme poverty.
In recent years, and in particular during this
general debate, special emphasis has been placed on
the need to reform and revitalize the United Nations in
order to adapt it to current realities. Uruguay shares
this position, not only because it considers that this
Organization has not been completely effective in its
handling of some recent crises, but because it
understands that the scale of the changes in the world
today justifies the search for ways of adapting the
institution.
Although it is true that the system of collective
security established by the San Francisco Charter has
not always been able to respond to crises effectively, in
numerous cases multilateral action by the United
Nations has succeeded in restoring peace in many
regions and countries, contributed to the consolidation
of democracy, and accelerated the reconstruction of
affected countries. There are many more cases in which
the Organization, through its various organs, has
exercised positive and decisive control over crises and
conflicts, thus preventing the situation from becoming
worse and ensuring a peaceful solution.
The process of reform, which is indispensable
and cannot be delayed, should in our view be based on
the following premises.
The first is to preserve intact the purposes and
principles of the Organization, as enshrined in the
Charter of San Francisco. After all, if we all gather
here every year as the United Nations, it is because our
nations are united around the values and ideals
enshrined in the Charter and shared by all mankind,
whose permanent and universal validity transcends the
vicissitudes and accidents of history.
The second premise is that the reform process
should be aimed principally at strengthening
multilateral action, because never before has the need
to cooperate and act together to deal with international
problems been so great. Common global responses are
needed to the proliferation and diversification of
international actors; the fact that the world is getting
smaller and more and more interdependent, due to the
increase in trade and the extraordinary development of
information and communication technologies; and
above all the globalization of threats to peace, security
and the well-being of our peoples. To use the words
employed by the Secretary-General in this Assembly
two weeks ago, Uruguay believes in “collective
answers to our common problems and challenges”
(A/58/PV.7).
Two years ago, the international community,
through the United Nations organs, offered a fine
example of solidarity by taking effective multilateral
action in reaction to international terrorism, which
threatens Governments, peoples, ideologies, religions
and above all human reason, imbued with such
elementary values as tolerance, compassion, solidarity
and respect for human rights.
The attack on the headquarters of the United
Nations in Baghdad — for which we wish again to
express our most sincere condolences to the Secretary-
General — is but another example of the barbarity and
fanaticism that we can successfully fight only if we
work together. With this attack, terrorism has given us
a raw example of its destructive universality. The
deaths of Special Representative Sergio Vieira de
Mello and of other colleagues is emblematic of the
tragedy suffered.
Just as in the fight against poverty, terrorism
cannot be defeated as a conventional enemy would be
with a victorious battle. The eradication of terrorism is
an ongoing objective whose achievement requires time,
patience and perseverance. Only through a joint
approach and multilateral action directed above all at
the roots of terrorism — not only at its atrocious
manifestations — will it be possible to reduce and
hopefully to eliminate this perverse and ubiquitous
enemy and at the very least ensure its total rejection.
Uruguay, which is party to most international
anti-terrorism instruments, attaches priority to the
conclusion of a general convention against
international terrorism. In this respect, we wish to
express our satisfaction to the Secretary-General for
having chosen transnational organized crime and
terrorism as an item in the signing and accession
ceremony for treaties promoted by the Organization on
the occasion of this general debate.
The third premise to which my country subscribes
is that we must not forget that the United Nations has
for years now been engaged in a process of self-
criticism and self-reform based on the idea that
strengthening an institution means strengthening its
organs. Reforms are being implemented in three of the
main organs of the Organization. The modalities of
19

each one of the respective processes differ. In the
Security Council, we are pursuing reform of its
membership to make it more representative and to
strengthen its democratic character. In the General
Assembly, we are pursuing its revitalization so that its
decisions can regain the authority they had in the past.
In the Secretariat, the purpose of change is to enhance
its effectiveness, an objective towards which the
Secretary-General is working strenuously. These three
processes are closely linked to each other but, despite
this close link, we believe that they must continue to be
pursued, as is now being done, separately, each one in
its respective forum.
For Uruguay, one of the most important aspects
of these reforms is the strengthening of the General
Assembly, over which you, Sir, are presiding with such
dignity and whose decisions are the most genuine
manifestations of the will of the international
community. Recent reforms are aimed at making this
organ more effective, but more profound changes are
required in order to restore the authority which the
Charter grants it and which the Assembly has exerted
in the past. We believe that there is still a great deal of
room for reform. Obsolete structures and procedures
remain. We also need to re-examine and evaluate the
organization, conduct and outcome of the annual
session that brings us all here together every year,
including the idea of concentrating the negotiation of
dozens of resolutions into a few weeks. Uruguay will
support far-reaching measures to revitalize the
Assembly. A better relationship between the different
organs is no doubt another of the necessary areas for
reform.
The fourth and final premise is that the efforts to
reform our institutions must be complemented by
equally vigorous efforts to change our own conduct as
Members of the United Nations. When we agreed to
become Members of this Organization, we freely
agreed to fulfil in good faith the international
obligations arising from the numerous treaties,
conventions and other instruments that have resulted
from the comprehensive legislative work accomplished
by this Assembly, United Nations agencies and other
international organizations and conferences.
However, the provisions of many of these
instruments are not being implemented. At times, in a
misguided defence of sovereignty, common
expectations are thwarted in order to satisfy national
interests that frequently are not of decisive importance.
Protection of the environment and the law of the sea
are good, but not the only examples of areas in which a
sharp contrast can be seen between the extensive
legislation that exists and the degree of
implementation. Consequently, year after year, the
competent international agencies and organizations and
scientific authorities report the ongoing deterioration of
the general environment, the abusive exploitation of
natural resources, pollution of the seas and reduction or
extinction of marine species.
The question of the fulfilment of obligations
assumed is the weak link in the chain of
multilateralism. We must seek ways of ensuring respect
for international obligations. Over the long term, the
satisfaction of common interests is the best way of
satisfying the national interest.
Without prejudice to this profession of faith in the
United Nations, Uruguay, a country of Latin America,
is actively participating in the Organization of
American States and in the inter-American system in
general. Uruguay is also fully committed to regional
integration processes, in particular to the Common
Market of the South. We see in these mechanisms a
promising avenue to help overcome the difficulties that
result from our status as a developing country emerging
from the most serious economic crisis of its history and
trying to overcome the obstacles preventing it from
achieving insertion into the global economy, such as,
for example, the huge subsidies that the industrialized
countries grant to their agricultural producers.
In this connection, finally, we cannot but mention
the recent ministerial conference of the World Trade
Organization, held in Cancún, whose lack of progress,
in our opinion, is a negative signal to a world that is
demanding fairer and more balanced rules, especially
for countries such as Uruguay, whose economies rely
primarily on the production of agricultural goods. We
are hopeful that renewed impetus in the negotiations
will permit us to achieve positive results in the coming
weeks and months in Geneva, to the benefit of the less
developed countries and the very future of international
trade.
I close my statement conveying my country’s
satisfaction and pride in seeing you, Sir, the Minister
for Foreign Affairs of Saint Lucia, a friendly country of
our region, presiding over this Assembly. I wish you
every success in your work.







